Mollison, Judge:
The merchandise the subject of this appeal for reappraisement consists of clocks, etc., imported from France. The issue has been limited by counsel for the plaintiff to the correctness of the inclusion in the appraised value of an item, shown on the consular invoice as “Taxes 19.5,” and identified by counsel for the plaintiff as a French production tax.
*446When, the case was called for trial, counsel for the parties stipulated in open court—
* * * that at the time of exportation of the merchandise in question, the foreign value of the merchandise, as defined in Section 402(c) of the Tariff Act of 1930, was the appraised value, less 19.5%, and that there was no higher export value as defined in said Act.
I therefore, find that foreign value, as defined in section 402(c), of the Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the involved merchandise, and that such value is the appraised value, less 19.5 per centum.
Judgment will issue accordingly.